                Case 3:20-cv-00685-VC Document 20 Filed 02/24/20 Page 1 of 3



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     LEONE & ALBERTS
3    A Professional Corporation
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Email: lleone@leonealberts.com
            cleed@leonealberts.com
7

8
     Attorneys for Defendants
     OAKLAND UNIFIED SCHOOL DISTRICT, JEFF GODOWN, DONALD PERRIER
9
     DAN SIEGEL, ESQ. (SBN: 056400)
10
     EMILYROSE JOHNS, ESQ. (SBN: 294319)
11   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
12   Oakland, California 94612
     Telephone: (510) 839-1200
13
     Facsimile: (510) 444-6698
14   Email: danmsiegel@gmail.com
           emilyrose@siegelyee.com
15
     Attorneys for Plaintiffs
16
     SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS,
17   DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC PETTENGILL

18                                  UNITED STATES DISTRICT COURT
19                                 NORTHERN DISTRICT OF CALIFORNIA
20   SARU JAYARAMAN, STEPHEN YOUNG,                             Case No.: 4:20-CV-00685-VC
     MARTIN BOYDEN, ZACH NORRIS, DEIRDRE
21   SNYDER, MIKE LOUDEN, AMY HARAYAMA,                         STIPULATION AND [PROPOSED]
22
     and ERIC PETTENGILL,                                       ORDER REGARDING
                                                                DEFENDANTS’ WAIVER OF
23                   Plaintiffs,                                IMMUNITY UNDER THE ELEVENTH
                                                                AMENDMENT
24           vs.
25   OAKLAND UNIFIED SCHOOL DISTRICT;
     JEFF GODOWN, POLICE CHIEF; DONALD
26
     PERRIER, POLICE SERGEANT, and DOES 1
27   through 20,
28                   Defendants.
                                                        1
     _________________________________________________________________________________________________________
     STIPULATION & [PROPOSED] ORDER: RE:                                   CASE NO. 4:20-CV-00685- VC
     WAIVER OF IMMUNITY UNDER THE ELEVENTH AMENDMENT
                  Case 3:20-cv-00685-VC Document 20 Filed 02/24/20 Page 2 of 3



1            The parties to the above captioned action hereby stipulate by and through their
2    undersigned counsel of record as follows:
3            WHEREAS, on January 30, 2020 the plaintiffs filed the above captioned action in
4    this Court. (DKT 1)
5            WHEREAS, the action contains federal claims for violation of the First and Fourth
6    Amendments, and state causes of action for false arrest, battery, negligence and
7    violation of California Civil Code Section 52.1 (Bane Act). The complaint names as
8    defendants the Oakland Unified School District, Oakland Unified School District Police
9    Department Chief of Police Jeff Godown and Sergeant Donald Perrier. Chief Godown
10   and Sergeant Perrier are sued in the individual and official capacities.
11           WHEREAS, to the extent Chief Godown and Sergeant Perrier are sued in their
12   official capacities, they are immune from suit in federal court pursuant to the Eleventh
13   Amendment to the United States Constitution. The Oakland Unified School District is
14   also immune from suit in federal court pursuant to the Eleventh Amendment to the
15   United States Constitution.
16           WHEREAS, as a material condition of the Defendants’ agreement to not file a
17   motion to dismiss the action pursuant to FRCP Rule 12 (b) (2) on grounds that the
18   Defendants are immune from suit in federal court pursuant the Eleventh Amendment
19   the parties agree as follows:
20           1.      Defendants’ consent to federal jurisdiction in this matter does not
21   constitute a waiver of any other defenses the Defendants have to any of state causes of
22   action and/or federal claims asserted by the plaintiffs herein. Such defenses include but
23   are not limited to that the Defendants are “not persons” for the purposes of an action
24   brought pursuant to 42 U.S.C. sections 1981, 1983, 1986, 1985, 1987. E.g. Will v
25   Michigan Department of State Police 491 U.S. 58 (1989); Lapides v. Board of Regents
26   of University System of Georgia, 535 U.S. 613, 624 (2002); Kirchmann v. Lake Elsinore
27   Unified School Dist. 83 Cal. App. 4th 1098, 1115 (2000) Belanger v. Madera Unified
28   School Dist. 963 F.2d 248, 251 (9th Cir.1992); cert. denied, 507 U.S. 919 (1993).
                                                2
     _________________________________________________________________________________________________________
     STIPULATION & [PROPOSED] ORDER: RE:                                   CASE NO. 4:20-CV-00685- VC
     WAIVER OF IMMUNITY UNDER THE ELEVENTH AMENDMENT
                  Case 3:20-cv-00685-VC Document 20 Filed 02/24/20 Page 3 of 3



1            2.      The parties agree that in the course of the litigation, should the federal
2    court dismiss the federal claims or grant judgment to the defendants on such claims, the
3    litigation shall remain in federal court unless the federal court orders otherwise.
4            3.      The plaintiffs agree to not file a parallel action in state court arising out of
5    the same subject matter as the instant lawsuit.
6    IT IS SO STIPULATED:
7    Dated: February 21, 2020                   LEONE & ALBERTS
8

9                                            By: /s/, Claudia Leed, Esq.
                                                 LOUIS A. LEONE, ESQ.
10
                                                 CLAUDIA LEED, ESQ.
11                                               Attorneys for Defendants
                                                 OAKLAND UNIFIED SCHOOL DISTRICT,
12                                               CHIEF JEFF GODOWN, SERGENT DONALD
                                                 PERRIER
13

14   Dated: February 21, 2020                   SIEGEL, YEE, BRUNNER & MEHTA
15

16                                           By:    /s/, Dan Siegel, Esq.
                                                   DAN SIEGEL, ESQ.
17
                                                   Attorneys for Plaintiffs
18                                                 SARU JAYARAMAN, STEPHEN YOUNG,
                                                   MARTIN BOYDEN, ZACH NORRIS, DEIRDRE
19                                                 SYNDER, MIKE LOUDEN, AMY HARUYAMA,
                                                   and ERIC PETTENGILL
20

21                                                  ORDER
22
             Pursuant to the Stipulation of the parties and good cause appearing,
23
     IT IS SO ORDERED:
24

25
             February 24
     Dated:______________, 2020                      _____________________________________
                                                     VINCE CHHABRIA
26                                                   UNITED STATES DISTRICT COURT JUDGE
27

28

                                                        3
     _________________________________________________________________________________________________________
     STIPULATION & [PROPOSED] ORDER: RE:                                   CASE NO. 4:20-CV-00685- VC
     WAIVER OF IMMUNITY UNDER THE ELEVENTH AMENDMENT
